


Exhibit 10.1
Solar Turbines Incorporated Pension Plan
For
European Foreign Service Employees
(Amended and Restated Effective January 1, 2015)

 



--------------------------------------------------------------------------------






TABLE OF CONTENTS
PREAMBLE
 
ARTICLE I
DEFINITIONS
ARTICLE II
ELIGIBILITY AND SERVICE
ARTICLE III
RETIREMENT DATES
ARTICLE IV
BENEFITS
ARTICLE V
DISABILITY PENSION
ARTICLE VI
PRERETIREMENT SPOUSES AND ELIGIBLE CHILDREN
ARTICLE VII
MAXIMUM BENEFITS
ARTICLE VIII
MODES OF BENEFIT PAYMENT
ARTICLE IX
DEATH BENEFITS
ARTICLE X
VESTING
ARTICLE XI
CONTRIBUTIONS
ARTICLE XII
ADMINISTRATION OF THE PLAN
ARTICLE XIII
AMENDMENT OR TERMINATION
ARTICLE XIV
GENERAL PROVISIONS


 
 

--------------------------------------------------------------------------------




PREAMBLE
The Solar Turbines Incorporated Pension Plan for European Foreign Service
Employees (the “Plan”) was established as of January 1, 1987. The Plan has been
and is intended to be an unfunded plan maintained primarily to provide
retirement benefits for a select group of management employees or highly
compensated employees within the meaning of Sections 201(2), 301(a)(3), and
401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended,
and Department of Labor Regulations 29 C.F.R. §2520.104-23, and shall be so
construed.
Effective June 1, 2011, participation in the Plan was frozen. Any individual who
was not a Participant in the Plan on or before May 31, 2011 is not eligible to
become a participant in the Plan after such date.
Effective January 1, 2020, benefit accruals under the Plan shall cease for all
Participants. No one shall accrue any benefits under the Plan for any period of
employment on or after January 1, 2020. For avoidance of doubt, a Participant
shall continue to receive service credit for any period of employment on or
after such date for purposes of determining the Participant's vesting and
eligibility to commence benefits under the Plan.
The Plan is hereby amended and restated effective as of January 1, 2015.

ARTICLE I
DEFINITIONS
1.1    “Accrued Benefit” or “Accrued Retirement Benefit” means, as of any date,
the Retirement Benefit computed in accordance with Article IV, based on the
Participant’s Pensionable Earnings on such date, and assuming termination
occurred on the Normal Retirement Date, multiplied by a fraction. The numerator
of the fraction shall be the Participant’s actual years of Credited Service and
the denominator shall be the years of Credited Service he would have completed
if he had continued in employment until his Normal Retirement Date.
1.2    “Actuarial Equivalent” means the value of the Retirement Benefit
otherwise payable to a Participant determined in accordance with the actuarial
equivalent factors selected by the Company and in effect at the time the
computation is made.

 



--------------------------------------------------------------------------------




1.3    “Annuity Commencement Date” means the first day of the month in which a
Participant’s Retirement Benefit is due to commence pursuant to the provisions
of the Plan.
1.4    “Associate Employer” means Caterpillar Inc. and its subsidiaries and
divisions, excluding Solar Turbines Incorporated and its subsidiaries and
divisions.
1.5    “Beneficiary” means the person designated in writing by a Participant to
receive any death benefit payments hereunder.
1.6    “Code” means the U.S. Internal Revenue Code of 1986, as amended.
1.7    “Company” means Solar Turbines Incorporated and all of its subsidiaries
and divisions.
1.8    “Compensation” means the amount of base salary paid to a Participant in a
month during which he is an EFSE and a Participant under the provisions of this
Plan; subject to the following:
For Participants who are eligible for the Company’s Target Total Cash
Compensation under plans in effect on and after January 1, 1985, Compensation
will include a Participant’s job rate, performance incentive, merit alternative
if applicable, bookings, margin and/or revenue incentives. However, the
cumulative total of bookings, margin and/or revenue incentives earned for the
includable period cannot exceed the cumulative total of the related bookings,
margin or revenue incentive target amount for the same period.
Payments for bonus, premiums, living allowance, differentials or any other
additional compensation will not be included.
1.9    “Credited Service” means all full years and full months of continuous
service, not to exceed 35 years, with the Company while an EFSE and a
Participant under the provisions of this Plan. Time spent on an approved paid
leave of absence shall be considered as continuous service for purposes of this
Plan, provided the leave is ended by return to work, retirement, death or
Disability.

 



--------------------------------------------------------------------------------




Time spent on approved unpaid leave of absence in excess of 30 days for other
than total Disability, shall be deducted from continuous service. A Participant
who fails to return to work from an approved leave of absence shall be
considered as having terminated his employment on the last day that he was at
work.
Once an employee is designated as an EFSE, all prior credited service under a
Company-sponsored pension plan shall be considered Credited Service for the
purpose of accruing benefits under this Plan. However, for employees who are
designated as EFSEs on or after July 1, 1999, Credited Service shall only
include continuous service while an EFSE.
Notwithstanding the foregoing, Participants shall not receive Credited Service
for benefit accrual purposes for any periods of employment on or after January
1, 2020. For avoidance of doubt, a Participant shall continue to receive
Credited Service for any period of service on or after January 1, 2020 for
purposes of determining the Participant's vesting and eligibility to commence
benefits under the Plan.
1.10    “Disability” means total and permanent disability of a Participant due
to bodily or mental injury, sickness or disease, which prevents him from
engaging in any employment or occupation for remuneration or profit for more
than six months. Such total disability chart be determined on the basis of a
medical examination by a qualified physician selected by the Company.
The definition of Disability shall not include illness or injury resulting from:
(A)    chronic alcoholism; or
(B)    addiction to narcotics; or
(C)    injury suffered while engaged in a felonious or criminal act or
enterprise; or
(D)    service in the armed forces; or
(E)    participation in war or act of war.

 



--------------------------------------------------------------------------------




1.11    “EFSE” means an employee designated as a European Foreign Service
Employee by the Company.
1.12    “Normal Retirement Date” means the first day of the month coinciding
with or next following a Participant’s 65th birthday.
1.13    “Participant” means an employee designated pursuant to Article II and
who continues to be entitled to any benefits under the Plan.
1.14    “Pensionable Earnings” means the average Compensation which has been
paid to a Participant on account of continuous service during those 36
consecutive months of EFSE employment, included within the last 60 full months
of his EFSE employment prior to Normal Retirement (or actual period of
employment, if less) for which he received his highest Compensation during such
periods.
If a Participant who has ten (10) years or more of continuous service and who is
over fifty-five (55) years of age is transferred prior to retirement to a
part-time status without interruption of continuity of service, his Pensionable
Earnings shall be determined by the Company as if such employee had retired when
placed on a part-time status.
Notwithstanding the foregoing, Pensionable Earnings shall not include
Compensation earned or paid on or after January 1, 2020.
1.15    “Plan” means the Solar Turbines Incorporated Pension Plan for European
Foreign Service Employees as herein set forth and as it may thereafter be
amended from time to time.
1.16    “Plan Year” means the 12-month period beginning January 1.
1.17    “Retirement Benefit” means the benefits provided to Participants and
their Beneficiaries in accordance with the applicable provisions of Articles IV,
V and VI. The Retirement Benefit will be computed in U.S. Dollars and is
normally paid in U.S. Dollars.

 



--------------------------------------------------------------------------------




1.18    “Same-Sex Domestic Partner” means the sole, same-sex person who is in a
civil union, domestic partnership, or legal relationship similar thereto, with
the Participant as recognized under the laws of the federal government or a
state government of the United States of America, including its territories and
possessions and the District of Columbia (or, with respect to any other country,
legally recognized by the equivalent government(s) thereof). The Plan shall
continue to treat such relationship as a same-sex domestic partnership,
regardless of whether the Participant and his Same-Sex Domestic Partner remain
in the jurisdiction where the relationship was legally entered into. In the
event more than one person meets this definition for a given Participant, then
the “Same-Sex Domestic Partner” shall be the person who first met the criteria
in this definition. Notwithstanding anything herein to the contrary, if a
Participant has a Spouse recognized for purposes of federal law, no person will
qualify as the Participant's Same-Sex Domestic Partner unless such Participant's
marriage to such Spouse is first lawfully dissolved. Except with respect to
determining the length of time the Same-Sex Domestic Partner has satisfied the
definition of Same-Sex Domestic Partner under the Plan, a Participant shall be
considered to have a Same-Sex Domestic Partner only with respect to periods
beginning on or after January 1, 2013, regardless of when such same-sex
partnership was created.
1.19    “Social Security Benefit” means all benefits (including the actuarial
equivalent of lump sum benefits expressed as a lifetime pension) available to
the Participant as of his Normal Retirement Date under the provisions of
governmental, provincial or state Social Security Act(s). If a Participant
terminates his employment before Normal Retirement, his Social Security Benefit
will be estimated by assuming: a) that he will receive no further earnings if he
then satisfies the requirements for Early Retirement or Disability Retirement
under Article III; or b) that his earnings will continue at the same rate as in
effect on the date of termination of employment if he does not then satisfy the
requirements for Early Retirement or Disability Retirement under Article III.

 



--------------------------------------------------------------------------------




The Company may adopt rules governing the computation of such amounts, and the
fact that the Participant does not actually receive such amounts because of
failure to apply, or continuance of work, or for any other reason, shall be
disregarded.
1.20    “Spouse” means the person who is a Participant’s spouse for federal tax
purposes pursuant to applicable Internal Revenue Service guidance; provided,
however, that effective on and after June 26, 2013, the term Spouse shall
include a lawful same-sex spouse recognized by a state or other jurisdiction in
which the ceremony establishing the marital relationship was performed - even if
the Participant and Spouse now reside in a state or other jurisdiction that does
not recognize same-sex marriage. To the extent provided in any domestic
relations order applicable to benefits payable under this Plan, a Participant’s
former spouse may be treated as the surviving Spouse for purposes of this Plan.
1.21     “Vested Percentage” means a Participant’s right to an Accrued Benefit
pursuant to Article X.

ARTICLE II
ELIGIBILITY AND SERVICE
2.1    Eligibility. Each EFSE who commenced employment with the Company on or
before January 1, 1987, became a Participant on January 1, 1987. Other employees
became Participants coincident with or on the first day of the month next
following their designation as an EFSE by the Company.
2.2    Participation Frozen. Effective June 1, 2011, participation in the Plan
was frozen. Any individual who was not a Participant in the Plan on or before
May 31, 2011 is not eligible to become a Participant in the Plan after such
date. Any Participant whose employment terminates on or after June 1, 2011,
shall not be eligible to resume participation in the Plan if subsequently
reemployed by the Company or an Associate Employer. Similarly, any Participant
who ceases to be an EFSE on or after June 1, 2011, shall not be eligible to
resume participation in the Plan if on or after June 1, 2011, such individual is
re-designated as an EFSE by the Company.

 



--------------------------------------------------------------------------------




    
ARTICLE III
RETIREMENT DATES
3.1    Normal Retirement Date. A Participant’s Normal Retirement Date shall be
the first day of the month coinciding with or next following his 65th birthday.
A Participant whose employment is terminated on his Normal Retirement Date shall
be considered to have retired and shall receive a Normal Retirement Benefit in
accordance with Article IV.
3.2    Early Retirement Date. Each Participant whose employment is terminated
prior to his Normal Retirement Date, but after he has attained age 55 and
completed at least 10 years of Credited Service, may elect to retire with the
approval of the Company. Such Participant’s Early Retirement Date shall be the
first day of the month next following the month in which such termination of
employment occurs. Early Retirement Benefits will be determined in accordance
with Article IV.
3.3    Late Retirement Date. Each Participant may continue his service with the
Company after the Normal Retirement Date with the approval of the Company. No
payment of any benefit shall be made to such Participant until his actual
retirement. The Participant will not earn any Credited Service after the Normal
Retirement Date, and will be paid in accordance with Article IV.
3.4    Disability Retirement Date. A Participant whose employment is terminated
prior to his Normal Retirement Date by reason of a Disability shall be eligible
for Disability Retirement and shall receive a benefit in accordance with Article
V.
 











 



--------------------------------------------------------------------------------




ARTICLE IV
BENEFITS
4.1    Normal Retirement. A Participant retiring on his Normal Retirement Date
shall be entitled, commencing on such date, to receive a monthly Retirement
Benefit for life computed in accordance with the provisions of Section 4.5.
4.2    Early Retirement. A Participant retiring on his Early Retirement Date, as
defined in Section 3.2, shall be entitled to receive a deferred Retirement
Benefit, commencing on his Normal Retirement Date, equal to 100% of his Accrued
Benefit. A reduced Retirement Benefit can be elected prior to the Normal
Retirement Date, equal to 100% of the Accrued Benefit, but reduced by 1/240th
for each month that the date of commencement precedes the Participant’s Normal
Retirement Date.
4.3    Late Retirement. A Participant retiring on his Late Retirement Date, as
defined in Section 3.3, shall be entitled, commencing on such date, to receive a
monthly Retirement Benefit for life. Such Late Retirement Benefit will be
determined as the Actuarial Equivalent of the Normal Retirement Benefit computed
as of the Participant’s Normal Retirement Date.
4.4    Vested Benefits. A Participant who has terminated employment with a
Vested Percentage shall be entitled to receive a deferred monthly benefit
commencing on his Normal Retirement Date equal to his Accrued Benefit.
Alternatively, a reduced monthly benefit can be elected to commence after
attainment of age 55, computed in accordance with Section 4.2.
4.5    Form of Normal Retirement Benefit. Subject to Article VIII, the primary
form of Retirement Benefit payable to a Participant shall be a monthly annuity
payable to the Participant for life, equal to (A) minus the aggregate of (B),
(C), and (D). In no event, however, shall the monthly annuity amount calculated
pursuant to this Section 4.5 exceed the amount set forth in (E).
(A)    .0175 times Credited Service times Pensionable Earnings.

 



--------------------------------------------------------------------------------




(B)    100% of the monthly benefits for old age pension to which the Participant
is entitled as a result of service with the Company and which the Participant
can collect (or has collected or could collect by proper application) under any
compulsory program, i.e. Social Security Benefits, a compulsory benefit payable
as a result of union or collective bargaining agreements, and governmental
decrees or directives having the force of law. For purposes of this Article IV,
such offsets shall exclude benefits payable to the Spouse (or other family
members) which are attributable to the Participant’s service with the Company,
and for which the Company did not make additional contributions.
Normal Retirement Benefits shall be determined assuming the Participant is
eligible to receive Social Security Benefits. If the Participant is not eligible
for Social Security Benefits, or receives Social Security Benefits in a lesser
amount than determined under the Plan, it is the Participant’s responsibility to
provide proof either of ineligibility or the amount of the actual Social
Security Benefit received. Proof must be submitted within 60 days following the
date of retirement.
(C)    100% of the value of the retirement benefits which the Participant is
entitled to under any formal or informal private benefit plan established by the
Company or Associate Employer in any country for the same period of service.
Such retirement benefits shall include both defined benefit formula benefits and
defined contribution, non-elective contribution formula benefits, with the value
of such benefits calculated as the Actuarial Equivalent of the Participant’s
entire benefit, payable as a monthly, single life annuity calculated as of the
date the offset is applied. Notwithstanding the foregoing, to the extent a
Participant was required to contribute to a defined benefit plan, only 50% of
such benefits will be considered. Notwithstanding the preceding sentence, to the
extent the Participant is entitled to a benefit from the Caterpillar Inc.
Retirement Income Plan (“RIP”) for a period of service during which the
Participant also accrued a benefit under the Plan, the benefit determined under
RIP shall be excluded from the offset described in this paragraph (C); provided,
however, that any monthly benefits paid under the applicable supplement of RIP
that reflects the provisions and benefits of the Solar Turbines Incorporated
Retirement Plan on and after the merger of the

 



--------------------------------------------------------------------------------




Solar Turbines Incorporated Retirement Plan with and into the RIP effective as
of 11:59 PM CST on December 31, 2014 shall be included in the offset described
in this paragraph (C). For the avoidance of doubt, any employer matching
contributions shall not be considered or included when calculating the offset
under this Section.
(D)    The actuarial equivalent of any lump sum termination indemnity as a
lifetime monthly income multiplied by a fraction, the numerator of which is
years of participation in this Plan and the denominator of which is the total
years of service used to determine the indemnity benefit. For purposes of this
Section 4.5(D), only lump sum termination indemnities which represent payment of
the Participant’s accrued pension liability shall be included.
(E)    Notwithstanding any provision of this Section to the contrary, the
benefit payable hereunder shall be subject to the limitations on retirement
income set forth in final Treasury Regulations issued under Section 415 of the
Code and any other regulations, rulings or other administrative guidance issued
pursuant thereto by the Internal Revenue Service, to the same extent as if such
regulations, rulings and guidance applied to this Plan.
(F)    Effective January 1, 2020, benefit accruals under the Plan shall cease
for all Participants. No Participant shall accrue any benefits under the Plan
for any period of employment on or after January 1, 2020.
ARTICLE V
DISABILITY PENSION
5.1    Disability Pension. In the event a Participant becomes disabled in
accordance with Section 1.10 when he is an EFSE and a Participant under the
provisions of this Plan, he shall be entitled to a pension calculated in
accordance with Section 4.5 except that:
(A)    Pensionable Earnings shall mean that annual compensation being paid to
the Participant on the date Disability commenced, and

 



--------------------------------------------------------------------------------




(B)    Credited Service shall be deemed to include the years and months between
the date Disability commenced and the Participant’s Normal Retirement Date.
ARTICLE VI
PRERETIREMENT SPOUSES AND ELIGIBLE CHILDREN PENSION
6.1    Preretirement Spouses’ and Eligible Children Pension.
(A)    If a Participant dies prior to his commencement of benefits hereunder and
while such Participant is no longer an employee of the Company or Associate
Employer, there shall be paid to his Spouse, a pension equal to 50% of the
pension calculated in accordance with Section 4.4 except that the benefit shall
be reduced by the applicable amount of the Spouse's Social Security benefit, and
not the amount of the Participant's Social Security Benefit. If the Spouse’s
Social Security benefit is not provided or cannot be determined, one-half of the
amount of the Participant’s Social Security Benefit shall be used.
(B)    If a Participant dies prior to his commencement of benefits hereunder and
while such Participant is an employee of the Company or Associate Employer,
there shall be paid to his Spouse, a pension equal to 50% of the pension
calculated pursuant to Section 6.2.
(C)    If a Participant dies prior to his commencement of benefits hereunder and
while such Participant is an employee of the Company or Associate Employer,
there shall be paid to each eligible child (as defined below), a pension equal
to 10% of the amount determined in Section 6.2, such amount shall be doubled to
20% if the Spouse of the Participant has predeceased the Participant. For
purposes of this Article VI, an “eligible child” is a child of the Participant
who is the natural, adopted, step-child or a child for whom the Participant has
legal responsibility, who has not yet attained age 19, or age 25 if a full-time
student.
(D)    Any pension being paid to the Spouse pursuant to this Section 6.1 shall
be paid for the Spouse's lifetime, except that such pension shall cease in the
event of remarriage of such Spouse. Any

 



--------------------------------------------------------------------------------




pension being paid to the eligible child of a Participant pursuant to this
Section 6.1 shall cease when such child is no longer an eligible child.
(E)    Notwithstanding the foregoing or anything in this Article VI to the
contrary, the total of all amounts paid pursuant to this Section 6.1 shall not
exceed 100% of the benefit calculated in accordance with Section 6.2.
6.2    Benefit Calculation. For purposes of Section 6.1 above (excluding Section
6.1(A)), the pension amount shall be calculated in accordance with Section 4.5,
except that:
(i)    Pensionable Earnings shall mean the annual compensation being paid to the
Participant on the date of death, and
(ii)    Credited Service shall be deemed to include the years and months between
the date of death and the Participant's Normal Retirement Date (had the
Participant lived until his or her Normal Retirement Date).
For purposes of determining the Spouse's and eligible child's benefits described
in Article VI, the benefit determined pursuant to this Section 6.2 shall be
reduced by the applicable amount of the Spouse's or eligible child's Social
Security benefit, and not the amount of the Participant's Social Security
Benefit. If the Spouse’s Social Security benefit is not provided or cannot be
determined, one-half of the amount of the Participant’s Social Security Benefit
shall be used.
6.3     Other Death Benefit. If a Participant dies prior to his Normal
Retirement Date and while such Participant is an employee of the Company or
Associate Employer and while such Participant is not married and has no eligible
children (as defined in Section 6.1 above), there shall be paid a lump sum
amount equal to two times the Participant's annual compensation to such
Beneficiary or Beneficiaries, as the Participant may designate. Such lump sum
death benefit shall be paid as soon as administratively practicable following

 



--------------------------------------------------------------------------------




the death of the Participant, but in no event more than 60 days following the
date of the Participant's death. If the Participant is no longer actively
accruing a benefit under the Plan on the date of the Participant’s death, annual
compensation shall be determined based on the Participant’s annual compensation
in effect on the last date the Participant actively accrued a benefit under the
Plan.
ARTICLE VII
MAXIMUM BENEFITS
7.1    Maximum Benefits. The maximum pension from all Company sources may never
exceed 80% of the Pensionable Earnings. The factors to be considered in this
limit are:
(i)    The Retirement Benefit as calculated in Article IV, V or VI.
(ii)    Other company sponsored plans.
(iii)    Social Security Benefits (as defined in Section 1.19).
(iv)    Social benefits provided by the Company.
(v)    The monthly equivalent, on an actuarial basis, of any termination
indemnity.
7.2    Reemployment. If a retired Participant returns to the employ of the
Company, his monthly Retirement Benefit shall cease for as long as he continues
to be employed.
Upon subsequent retirement, the Participant shall be eligible to recommence a
monthly Retirement Benefit attributable to his Accrued Benefit. However, the
amount payable will be recomputed taking into account such Compensation and
Credited Service as allowed under Article IV, but only to the extent the
Participant was an EFSE during the period of reemployment. Credited Service
shall not include service during the period of retirement prior to reemployment.
Such recomputed Retirement Benefit shall be reduced by the Actuarial Equivalent
of the value, at the Participant’s subsequent retirement date, of the Accrued
Benefit payments previously received. In no event

 



--------------------------------------------------------------------------------




shall the recomputed Retirement Benefit, after such Actuarial Equivalent
reduction, be less than the Retirement Benefit to which the Participant was
entitled prior to his date of reemployment.
Any Participant whose employment terminates on or after June 1, 2011, shall not
be eligible to resume participation in the Plan if subsequently reemployed by
the Company or an Associate Employer.
7.3    No Participant shall be entitled to receive benefits under this Plan
unless he meets the requirements of the Company regarding required participation
in the various government pension plans in the Participant’s home country and/or
country of assignment. The contributions to such plans are paid directly or
indirectly by the Company.
ARTICLE VIII
MODES OF BENEFIT PAYMENT
8.1    Retirement Benefit. Subject to the other provisions of this Article, a
Participant may elect to have the Retirement Benefits paid under any of the
optional forms of payment described in Section 8.2.
8.2    Optional Modes of Payment. A Participant may elect to receive Retirement
Benefits under any one of the following options:
(A)    Joint and Survivor Annuity:
A reduced rate of Retirement Benefit during his lifetime, with income at 50%,
75% or 100%, whichever the Participant elects, of that reduced rate continuing
to his Beneficiary. The joint and survivor annuity will be the Actuarial
Equivalent of the Retirement Benefit provided under Article IV or V.
(B)    Years Certain and Life Annuity:
A Retirement Benefit which is the Actuarial Equivalent of the Retirement Benefit
provided under Section 4.5, payable for his lifetime, but guaranteed for a
period of ten (10) or twenty (20) years, whichever the Participant elects.

 



--------------------------------------------------------------------------------




If the Participant dies before expiration of the guaranteed period, the
remaining certain payments shall continue to his Beneficiary, or in the absence
of a surviving Beneficiary, the commuted value of such payments shall be paid to
the Participant’s estate.
If the Beneficiary dies while further payments are due, and after having
received at least one (1) payment, such further payments shall be made to any
person designated by the Participant as an alternate Beneficiary. In the absence
of an alternate surviving Beneficiary, the commuted value of such payments shall
be paid to the estate of the last surviving Beneficiary.
(C)    Lump Sum:
A Participant shall have the option to elect to have the Actuarial Equivalent of
his Accrued Benefit paid to him in a lump sum.
Such lump sum payment shall satisfy the liability of the Company in full, such
that if the Participant were to be subsequently reemployed by the Company, he
would be treated, for purposes of determining his Credited Service, as a new
employee.
8.3    Election of Other Options. The following rules and requirements must be
met in order for any of the options described in Section 8.2 to be effective:
(A)    The election must be made on an appropriate form prior to commencement of
benefits, and it is generally recommended that such form be submitted at least
ninety (90) days prior to the elected commencement date to ensure sufficient
time to process the election.
(B)    The effective date of the election shall be the Participant’s
commencement date.
(C)    The name of the Beneficiary and address and relationship to the
Participant must be stated on the form unless a lump sum is elected. The
percentage of the Retirement Benefit to the Participant to be continued to the
Joint Annuitant after the Participant’s death, as well as the Beneficiary’s sex
and date

 



--------------------------------------------------------------------------------




of birth, must also be stated on the election form. Proof of date of birth,
acceptable to the Company, must be submitted prior to commencement of benefits.
(D)    The consent of the Beneficiary shall not be required for the election of
an option.
(E)    The election of an option may be cancelled or modified, subject to the
same conditions that apply to the election of an option. However, the conditions
for the cancellation or modification of an option may be waived by the Company
if, in its opinion, the waiver of such conditions would have no adverse
actuarial effect. A Participant may not change the joint annuitant under Section
8.2, paragraph (A), other than by modification of the option in accordance with
the foregoing rules. The election of an option may not be cancelled or modified
subsequent to the annuity commencement date.
8.4    Converted Pension. A Participant or Beneficiary may elect to have his or
her Retirement Benefit converted into a currency other than U.S. Dollars. A
converted pension election under this Section can be exercised only at the time
a benefit is due from the Plan and must be approved by the Company. Once a
converted pension payment is selected and approved, it is irrevocable.
    
ARTICLE IX
DEATH BENEFITS
9.1    Pre-Retirement - A death benefit will be payable. This benefit will be in
accordance with Article VI.
9.2    Post-Retirement - The benefit payable will be determined by the
Retirement Benefit option selected by the Participant at date of retirement.
    
ARTICLE X
VESTING
10.1    If a Participant’s employment terminates for any reason other than death
or Disability, he shall have a non-forfeitable right to the Accrued Retirement
Benefit according to the following schedule:

 



--------------------------------------------------------------------------------




Years of Credited Service
Vested %
less than 5
0
5 or more
100

10.2    A Participant whose employment is terminated for any reason, other than
death or Disability, prior to the completion of 5 years of Credited Service
shall cease to be a Participant; his Accrued Retirement Benefit will be
cancelled, and he shall not be entitled to any benefits under the Plan.
10.3    If the Company decides that a Participant is no longer eligible, the
Participant’s Accrued Benefit shall be frozen until he qualifies for a pension
under any provision in Article III.
10.4    Should a Participant resign or be discharged before satisfaction of the
requirements for a pension under Article III, no person shall have any vested
claim to benefits under this Plan except as provided in Section 10.1. Should any
Participant die after becoming eligible for a Retirement Benefit under the Plan,
no person shall have any claim to benefits under this Plan except as provided by
the Participant through the selection of an optional annuity as prescribed by
the Company.
10.5    Any Participant who leaves the employ of the Company and is subsequently
reemployed shall be considered, for purposes of this Plan, as a new employee
from the date of his reemployment, unless otherwise determined by the Company.
10.6    For the calculation of Credited Service, all service as an EFSE or
previously known as International Employees or European Employees shall be
counted.
ARTICLE XI
CONTRIBUTIONS
11.1    Employer Contributions. For periods before January 1, 2005, this Section
is intended to clarify the Plan as in effect since it was established. Subject
to Section 14.1, the Company will contribute to an insurance

 



--------------------------------------------------------------------------------




contract such amounts as it considers appropriate based on actuarial
calculations to provide the benefits under this Plan. The Company is under no
obligation to make any contributions under the Plan after the Plan is
terminated, whether or not benefits accrued or vested prior to such date or
termination have been fully funded.
ARTICLE XII
ADMINISTRATION OF THE PLAN
12.1    This Plan is administered by the Company.
The Company shall have the power and authority to interpret the provisions of
this Plan and to devise and make effective from time to time such procedures,
including but not limited to claims and appeals review procedures, as may, in
its judgment, be advisable and necessary to carry out said provisions. Whenever,
in the Company’s opinion, a person entitled to receive any payment of a benefit
or installment thereof hereunder is under a legal disability or is incapacitated
in any way so as to be unable to manage his or her financial affairs, the
Company may direct payments to such person or to his legal representative for
his benefit, or to apply the payment for the benefit of such person in such
manner as the Company considers advisable. Determination by the Company as to
the interpretation and application of this Plan shall be conclusive on all
parties and its action shall not be subject to any review other than the
internal Company claims and appeals review procedures, if applicable, which may
be adopted from time to time.
The Company reserves the right to carefully review the situation of each
employee and if necessary, to modify the provisions of this Plan to adapt the
underlying philosophy and objectives to a particular employee or employment
situation.
Nothing contemplated herein shall be inconsistent with any applicable provisions
of Section 409A of the Code.





 



--------------------------------------------------------------------------------




ARTICLE XIII
AMENDMENT OR TERMINATION
13.1    Subject to the provisions of this Article XIII, the Company and the
Company's parent, Caterpillar Inc., each may amend the Plan at any time as
designated by a written instrument duly adopted on behalf of the Company or
Caterpillar Inc., as applicable. However, no amendment or modification shall
make it possible to deprive any Participant of a previous vested Accrued
Retirement Benefit.
No amendment which becomes effective subsequent to the most recent retirement or
other termination of employment of a Participant, shall in any way affect the
amount or conditions of payment of any benefit to which such Participant is, or
may become, entitled hereunder, except to the extent expressly so provided in
such amendment.
13.2    While the Company and the Company's parent, Caterpillar Inc., intend to
continue the Plan indefinitely, nevertheless they assume no contractual
obligation as to its continuance and the Company or Caterpillar Inc. each may
terminate the Plan. However, if for any unforeseen reason the Plan is
terminated, the Participant retains the right to the vested Accrued Retirement
Benefit determined as of the date of termination.
ARTICLE XIV
GENERAL PROVISIONS
14.1    For periods before January 1, 2005, this Section is intended to clarify
the Plan as in effect since it was established. To the extent that the Company
acquires or holds designated assets in connection with its obligation hereunder
(including the insurance contract described in Section 11.1), the Plan at all
times shall nonetheless be entirely unfunded, and the right of a Participant or
his Beneficiary to receive benefits under the Plan shall be an unsecured claim
against such assets. All amounts accrued by Participants hereunder, or
designated assets acquired or held by the Company in connection with its
obligation hereunder, shall constitute general assets of the Company and may be
disposed of by the Company at such time and for such purposes as it may deem
appropriate. The Company will make contributions to an insurance contract
pursuant to

 



--------------------------------------------------------------------------------




Section 11.1, but any assets thereof shall be available to pay the claims of the
Company’s general creditors in the event of the Company’s insolvency.
14.2    This Plan shall not be deemed to constitute a contract between the
Company and any employee or other person whether or not in the employ of the
Company, nor shall anything herein contained be deemed to give any employee or
other person, whether or not in the employ of the Company, any right to be
retained in the employ of the Company, or to interfere with the right of the
Company to discharge any employee at any time and to treat him without regard to
the effect which such treatment might have upon him as Participant of the Plan.
14.3    Except as may otherwise be provided by law, no distribution or payment
under the Plan to any Participant or Beneficiary shall be subject in any manner
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, whether voluntary or involuntary, and any attempt to so anticipate,
alienate, sell, transfer, assign, pledge, encumber or charge the same shall be
void; nor shall any such distribution or payment be in any way liable for or
subject to the debts, contracts, liabilities, engagements or torts of any person
entitled to such distribution or payment, voluntarily or involuntarily.
The Company, in its discretion, may hold, or cause to be held or applied, such
distribution or payment or any part thereof to or for the benefit of such
Participant or Beneficiary, in such manner as the Company shall direct.
14.4    If the Company determines that any person entitled to payments under the
Plan is an infant, or incompetent by reason of physical or mental disability, it
may cause all payments thereafter becoming due to such person to be made to any
other person for the benefit of the person entitled to payment, without
responsibility to follow applications of amounts so paid.
14.5    Subject to Section 14.1, the insurance contract and other designated
assets acquired and held by the Company in connection with its obligation
hereunder shall be the sole source of benefits under this Plan, and

 



--------------------------------------------------------------------------------




each employee, Participant, Beneficiary, or any other person who shall claim the
right to any payment or benefit under this Plan shall be entitled to look only
to the insurance contract and such assets for payment of benefits. The Company
shall have no further liability to make or continue from its own funds the
payment of any benefit under the Plan.
14.6    If it is determined that the benefits under the Plan should not have
been paid or should have been paid in a lesser amount, written notice thereof
shall be given to the recipient of such benefits (or his legal representative)
and he shall repay the amount of overpayment to the Company. If he fails to
repay such amount of overpayment promptly, the Company shall arrange to recover
for the Plan the amount of the overpayment by making an appropriate deduction or
deductions from any future benefit payment or payments payable to that person
(or his survivor or Beneficiary) under the Plan or from any other benefit plan
of the Company.
14.7    Notwithstanding any provision of the Plan to the contrary, and to the
extent permitted by law, the amounts payable pursuant to the Plan may be
assigned or alienated pursuant to a “Domestic Relations Order” (as such term is
defined in Section 414(p)(1)(B) of the Code), subject to such uniform rules and
procedures as may be adopted by the Plan administrator from time to time.
14.8    Special Rules for Participants With Same-Sex Domestic Partners.
(A)    Generally. Except as specified under this Section 14.8 or as prohibited
by applicable law, to the extent the Plan provides for any benefit, right,
feature, restriction, or obligation relating to, or upon, a Participant's
Spouse, Beneficiary, survivor, or surviving Spouse (or any individual having a
similar relationship to the Participant), the Plan administrator shall also
apply such benefit, right, feature, restriction, or obligation to a
Participant's Same-Sex Domestic Partner in a uniform and non-discriminatory
manner that is similar to how a Spouse would be treated under the Plan.

 



--------------------------------------------------------------------------------




(B)    Domestic Relations Orders. Only a Spouse or another “alternate payee” (as
defined under Section 414(p) of the Code) may enforce a domestic relations order
against the Plan or a Participant's interests hereunder pursuant to Section
14.7.
 

 

